                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6
                                         THE BANK OF NEW YORK MELLON,
                                   7                                                         Case No. 5:19-cv-02388-EJD
                                                        Plaintiff,
                                   8                                                         ORDER DENYING DEFENDANTS’
                                                 v.                                          MOTION FOR RECONSIDERATION
                                   9
                                         PETRA MARTINEZ, et al.,                             Re: Dkt. No. 12
                                  10
                                                        Defendants.
                                  11

                                  12          On May 29, 2019, the court remanded this action to state court for lack of federal subject
Northern District of California
 United States District Court




                                  13   matter jurisdiction. See Dkt. No. 10. Presently before the court is a Motion for Reconsideration of

                                  14   Remand of Action to State Court filed by Defendants Petra Martinez and Stanley Atkinson

                                  15   (“Defendants”). Dkt. No. 12. Defendants argue that federal subject matter jurisdiction applies to

                                  16   their action because the parties are diverse and the amount in controversy alleged by Defendants is

                                  17   over $750,000, exceeding the $75,000 minimum to meet this standard. For the reasons stated in

                                  18   the previous order and expanded below, Defendants’ motion will be denied.

                                  19          Removal by a defendant is proper where the federal courts would have had original

                                  20   jurisdiction over an action filed in state court. See 28 U.S.C. § 1441(a). Federal courts have

                                  21   original jurisdiction over civil actions either presenting a federal question, or where diversity of

                                  22   citizenship exists and the amount in controversy exceeds the sum or value of $75,000. 28 U.S.C.

                                  23   §§ 1331, 1332(a). “Federal jurisdiction must be rejected if there is any doubt as to the right of

                                  24   removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.1992).

                                  25          Here, Defendants’ removal is based on diversity jurisdiction. Defendants allege they are

                                  26   citizens of the State of California and Plaintiff, Bank of New York Mellon as Trustee, is a citizen

                                  27   of the State of New York (“Plaintiff”). New York is the location of Plaintiff’s principal place of

                                  28   Case No.: 5:19-cv-02388-EJD
                                       ORDER DENYING DEFENDANTS’ MOTION FOR RECONSIDERATION
                                                                       1
                                   1   business and incorporation. Defendants insist that the amount in controversy is met because if

                                   2   they were to prevail, the amount owed to them “would be above $750,000 dollars.” Dkt. No. 12 at

                                   3   3. However, as mentioned previously, the complaint in this action states that the amount in

                                   4   controversy does not exceed $10,000. Dkt. No. 1, Ex. 1. Moreover, Defendants have not

                                   5   established how they arrived at the $750,000 figure, nor is it apparent in their pleadings. Unlawful

                                   6   detainer actions are pure matters of state law and “are strictly within the province of state court.”

                                   7   McGee v. Seagraves, No. 60-CV-0495-MCE-GGH-PS, 2006 WL 2014142, at *2 (E.D. Cal. July

                                   8   17, 2006); see also Deutsche Bank Nat’l Trust Co. v. Leonardo, No. CV 11-3979 PSG (AJWx),

                                   9   2011 U.S. Dist. LEXIS 83854, at *2 (C.D. Cal. Aug. 1, 2011) (“[T]he complaint only asserts a

                                  10   claim for unlawful detainer, a cause of action that is purely a matter of state law.”). Thus, because

                                  11   neither federal question nor diversity exists, the court lacks subject matter jurisdiction and remand

                                  12   is proper.
Northern District of California
 United States District Court




                                  13          Lastly, as citizens of this state, Defendants are prohibited from removing this action to this

                                  14   court given the New York Plaintiff has brought this action to them in California. 28 U.S.C.

                                  15   § 1441(b)(2) (stating that an action may not be removed on the basis of diversity “if any of the

                                  16   parties in interest properly joined and served as defendants is a citizen of the State in which such

                                  17   action is brought.”); Spencer v. U.S. Dist. Ct., 393 F.3d 867, 870 (9th Cir. 2004) (“It is thus clear

                                  18   that the presence of a local defendant at the time removal is sought bars removal.”).

                                  19          The district court may raise a question of subject matter jurisdiction at any time. Nevada v.

                                  20   Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012). Thus, the court concludes, for the same

                                  21   reasons articulated in the court’s prior order remanding this case, that it lacks subject matter

                                  22   jurisdiction over this unlawful detainer action and the case must be remanded to state court. The

                                  23   motion for reconsideration is DENIED.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 5, 2019

                                  26                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  27                                                     United States District Judge
                                  28   Case No.: 5:19-cv-02388-EJD
                                       ORDER DENYING DEFENDANTS’ MOTION FOR RECONSIDERATION
                                                                       2
